Citation Nr: 1128516	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  05-32 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides and polychlorinated biphenyls (PCBs).

2.  Entitlement to service connection for colon cancer, to include as secondary to exposure to herbicides and PCBs.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

In March 2009, the Veteran appears to have requested a reopening of his previously denied claims for service connection for liver disease, hypertension, an eye disease, high triglycerides, and high cholesterol.  The Veteran also claimed service connection for muscle and joint pain.  As those claims have not been developed for appellate review, the Board again refers them to the RO for appropriate action.

In November 2008 and February 2010, this matter was remanded by the Board for further development.


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran's diabetes mellitus was incurred in or aggravated by his active service, manifested to a compensable degree within one year following his separation from service, or is due to exposure to herbicides or polychlorinated biphenyls (PCBs) during his active service.

2.  The medical evidence does not show that the Veteran's colon cancer was incurred in or aggravated by his active service, manifested to a compensable degree within one year following his separation from service, or is due to exposure to herbicides or PCBs during his active service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for colon cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.37, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In April 2004 and September 2005, prior to and after the initial adjudication of the claims, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of any person, agencies, or companies who had additional records to help decide his claims.  He was informed that VA would review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in December 2008.  It is therefore inherent in the claims that the Veteran had actual knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all identified and authorized post-service medical records relevant to the issues on appeal have been requested or obtained.

In November 2008, the Board remanded the Veteran's claims to the RO to request information about his duties as a Hawk radar repair technician including whether the Veteran was exposed to herbicides, PCBs, or any other hazardous chemicals during his service.  In December 2008, the RO submitted a Personnel Information Exchange System (PIES) request for the Veteran's personnel file and for information regarding exposure to radiation and herbicides.  While the RO obtained the Veteran's service personnel records, February and March 2009 PIES responses indicated that there were no records of the Veteran's exposure to herbicides or radiation.  Accordingly, in February 2010, the Board again remanded the Veteran's claims to the RO to comply with the November 2008 remand instructions.  In April 2010, the National Personnel Records Center (NPRC) indicated that position descriptions are not a matter of record with the agency.  In June 2010, the United States Army & Joint Services Records Research Center (JSRRC) indicated that United States Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Miesau, Germany, during the period from September 1969 to October 1969.

The Board notes that the purpose of the November 2008 and February 2010 remand orders was to obtain information concerning the duties of the Veteran's military occupational specialty and an opinion as to whether the Veteran was exposed to herbicides, PCBs, or any other hazardous chemicals during his service.  However, based on the July 2010 VA opinion that the Veteran's diabetes mellitus and colon cancer are not related to his service and that the medical evidence does not demonstrate a correlation between the Veteran's claimed exposure to PCBs and diabetes mellitus or colon cancer, the Board finds that the failure to obtain additional documentation regarding specific duties of the Veteran's military occupational specialty and additional documentation of exposure to PCBs or other hazardous chemicals to be harmless error and that the RO has substantially complied with the Board's remands with regard to this appeal.  If the disability is shown by medical evidence to not be related to exposure to PCBs, the Board finds that further remand to verify any claimed exposure to PCBs is not necessary.

Additionally, pursuant to the Board's June 2010 remand, a VA examination pertinent to the claims was obtained in July 2010 and a review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examination appears complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required where Board's remand instructions were substantially complied with).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be presumed for diabetes mellitus and malignant tumors if manifest to a degree of 10 percent or more within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  However, where a Veteran's disease is not subject to the presumption, he is not precluded from establishing direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While the Veteran does not assert that he served in the Republic of Vietnam, he contends that his colon cancer and diabetes mellitus are related to exposure to herbicides and PCBs during service.  Specifically, he contends that while serving as a Hawk radar technician he repaired electronic equipment from Vietnam that was coated with PCBs and possibly Agent Orange.  However, pursuant to the Board's November 2008 and February 2010 remands, in June 2010 the JSRRC indicated that United States Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Miesau, Germany, the location of the 4th Ordnance Company, during the period from September 1969 to October 1969.  Therefore, the Board finds that the record does not corroborate the Veteran's contention that he was exposed to herbicides during his service.  He has not produced any objective evidence to verify any exposure to herbicides while working on electronic equipment in Germany.  The Board thus finds that the Veteran was not presumptively exposed to herbicides during his military service, and is therefore not entitled to service connection for diabetes mellitus and colon cancer on a presumptive basis.  38 U.S.C.A. § 1116 (a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307 (a)(6)(iii)(2010).  The Board will therefore address the merits of the Veteran's claims on alternate bases.

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Diabetes Mellitus

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.

The service medical records are void of findings, complaints, symptoms, or diagnosis of diabetes mellitus.

Private medical records include a May 2002 report that indicates treatment of diabetes mellitus.

In April 2010, the NPRC indicated that position descriptions are not a matter of record with the agency.  That same month, the Veteran provided a description of the duties of a radar repairer.  However, that description does not indicate whether a radar repairer is exposed to herbicides, PCBs, or any other hazardous or cancer-causing chemicals during the course of their duties.

Pursuant to the Board's February 2010 remand, the Veteran was afforded a VA diabetes mellitus examination in July 2010 at which time it was noted that he served as a radar missile technician during service.  He was diagnosed with diabetes mellitus, type II, around 1995.  The examiner noted that the Veteran was not stationed in Vietnam and that he attributed his diabetes mellitus to reported exposure to PCBs throughout his military career as a radar missile technician while stationed at the Miesau Army Depot in Germany from 1969 to 1971.  The examiner diagnosed him with diabetes mellitus, type II, and opined that it was not caused by or related to his service.  The rationale was that the service medical records are silent for the condition and other risk factors for diabetes mellitus include the Veteran's family history, age, and BMI (body mass index).  The examiner also opined that the preponderance of medical evidence does not demonstrate a correlation between exposure to PCBs and diabetes mellitus even twenty-four years after his service.

The Veteran's post-service medical records do not show evidence of diabetes mellitus within one year of separation from active duty.  In fact, the post-service medical records are negative for diabetes mellitus until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran now suffers from diabetes mellitus, the evidence does not show that any current diabetes mellitus was incurred in or aggravated during service or manifested within one year of separation from active duty.  Furthermore, the record includes a competent VA opinion that the Veteran's current diabetes mellitus is not caused by or related to his service based on the rationale that the service medical records are silent for the condition and there are other risk factors for diabetes mellitus including his family history, age, and BMI.  Additionally, the preponderance of medical evidence does not demonstrate a correlation between the claimed exposure to PCBs and diabetes mellitus.  In addition, the claimed exposure to herbicides is not verified by the evidence of record.  There are no contrary competent medical opinions.  In the absence of competent medical evidence linking any current diabetes mellitus to service, service connection must be denied.

Even if the Veteran was found to have been exposed to PCBs and herbicides during his service, the Board finds that the evidence is still against a finding that any diabetes mellitus was incurred in service.  The July 2010 VA examiner found that it was less likely than not that the Veteran's diabetes mellitus was incurred during his service.  While the Veteran claims to have been exposed to Agent Orange during his service, mere exposure is not a compensable occurrence.  Therefore the Board finds that the preponderance of the evidence remains against the claim for service connection because the evidence does not show that it is at least as likely as not that any diabetes mellitus was incurred during the Veteran's service.

The Board recognizes the Veteran's contention that he has diabetes mellitus that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has increased hunger, weight loss, and fatigue.  Those are subjective symptoms and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current diabetes mellitus, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with diabetes mellitus, but, as noted, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his diabetes mellitus is related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that any diabetes mellitus was incurred in or aggravated by service, or manifested to a compensable degree within one year following the Veteran's separation from service, or is due to the claimed exposure to herbicides or PCBs during his active service.  Therefore, service connection for diabetes mellitus, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Colon Cancer

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for colon cancer.

The service medical records are void of findings, complaints, symptoms, or diagnosis of colon cancer.

Private medical records include a June 1994 pathology report that indicates a diagnosis of adenocarcinoma of the colon.  A May 2002 report indicates a diagnosis of stage II colon cancer.

Pursuant to the Board's February 2010 remand, the Veteran was afforded a VA examination in July 2010 at which time it was noted that he served as a radar missile technician during service.  The examiner noted that he was not stationed in Vietnam and that he attributed his colon cancer to reported exposure to PCBs throughout his military career as a radar missile technician while stationed at the Miesau Army Depot in Germany from 1969 to 1971.  The Veteran indicated a diagnosis of stage III colon cancer in the mid-1990s diagnosed by an abnormal colonoscopy resulting in a partial colectomy and partial removal of the small intestines followed by a one-year course of 5-FU chemotherapy.  The examiner diagnosed the Veteran with status post right partial colectomy and chemotherapy that the examiner opined was not caused by or related to his service.  The rationale was that the service medical records are silent for the condition and other risk factors include a family history of breast cancer.  The examiner also opined that the preponderance of medical evidence does not demonstrate a correlation between exposure to PCBs and colon cancer even twenty-four years after his service.

The Veteran's post-service medical records do not show evidence of colon cancer within one year of separation from active duty.  In fact, the post-service medical records are negative for colon cancer until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran suffered from colon cancer, the preponderance of the evidence does not show that any current colon cancer was incurred in or aggravated during service or manifested within one year of separation from active duty.  Furthermore, the record includes a competent VA opinion that the Veteran's colon cancer was not caused by or related to his service based on the rationale that the service medical records are silent for the condition and there are other risk factors including a family history of breast cancer.  Additionally, the preponderance of medical evidence does not demonstrate a correlation between the claimed exposure to PCBs and colon cancer.  There are no contrary competent medical opinions.  In the absence of competent medical evidence linking any current colon cancer to service, service connection must be denied.

Even if the Veteran was found to have been exposed to PCBs and herbicides during his service, the Board finds that the evidence is still against a finding that any colon cancer was incurred in service.  The July 2010 VA examiner found that it is less likely than not that the Veteran's colon cancer was incurred during his service.  While the Veteran claims to have been exposed to Agent Orange during his service, mere exposure is not a compensable occurrence.  Therefore the Board finds that the preponderance of the evidence remains against the claim for service connection because the evidence does not show that it is at least as likely as not that any colon cancer was incurred during the Veteran's service.

The Board recognizes the Veteran's contention that he has colon cancer that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the  Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has gastrointestinal discomfort.  That is a subjective symptom and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current colon cancer, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with colon cancer, but, as noted, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his colon cancer is related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that any colon cancer was incurred in or aggravated by service, or manifested to a compensable degree within one year following the Veteran's separation from service, or is due to the claimed exposure to herbicides or PCBs during his active service.  Therefore, service connection for colon cancer, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for colon cancer is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


